



COURT OF APPEAL FOR ONTARIO

CITATION: Anderson v. Bubb, 2020 ONCA 746

DATE: 20201123

DOCKET: C68315

Tulloch, Miller and Paciocco JJ.A.

BETWEEN

Karen
    Margaret Anderson

Applicant
    (Respondent/

Appellant
    by way of cross-appeal)

and

Warren Grant Bubb

Respondent
    (Appellant/

Respondent
    by way of cross-appeal)

Marcel R. Banasinski, for the
    appellant/respondent by way of cross-appeal

Jordan Welsh, for the
    respondent/appellant by way of cross-appeal

Heard and released orally: November 17, 2020 by
    video conference

On
    appeal from the order of Justice Douglas K. Gray of the Superior Court of
    Justice, dated March 12, 2020.

REASONS FOR DECISION

[1]

The appellant appeals from an order awarding retroactive
    and prospective spousal support to the respondent. The order did not expressly state
    whether the spousal support order was made under the
Family Law Act
, R.S.O. 1990, c. F.3
or the
Divorce
    Act
, R.S.C. 1985, c. 3 (2
nd
Supp.)
.

[2]

The appellant argues that the spousal support
    order was made under the
Divorce Act
,
and because the application judge severed the application from an order of
    divorce, the support order is therefore a nullity. We do not agree. We do not
    accept the appellants starting premise that the support order was made under
    the
Divorce Act
rather than the
Family Law Act
. Although the respondents
    application did not check the box indicating that relief was sought under the
Family
    Law Act
, the respondent expressly pleaded relief under the
Family Law
    Act
at para. 21 of the application, and the application judge clearly
    contemplated the operation of the
Family Law Act
at para. 31 of his
    reasons.

[3]

The order was within the jurisdiction of the
    application judge under the
Family Law Act
and we accept it was made
    under that statute.

[4]

The appellant argues in the alternative that the
    application judge lacked jurisdiction because the respondent had attorned to
    the divorce proceedings commenced by the appellant in Alabama. We do not agree.
    The application judge made a finding, on the record before him, that he had
    jurisdiction. The application judges reasons were cogent and the appellant has
    not identified any error that would permit us to disturb this finding.

[5]

The appeal is dismissed. Costs are awarded to the
    respondent in the amount of $12,000, on a partial indemnity basis, all
    inclusive.

M.
    Tulloch J.A.

B.W.
    Miller J.A.

David
    M. Paciocco J.A.


